Citation Nr: 1411539	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-43 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability.

2.  Entitlement to a disability rating in excess of 10 percent for status-post recurrent ACL injury, right knee with partial lateral and medial meniscectomies.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and father
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from July 2003 to May 2004.   

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2012, the Veteran and his father testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to TDIU in claims for higher ratings when the issue of unemployability is raised by the record.  In this case, the RO also denied a claim of entitlement to a TDIU in the April 2010 rating decision on appeal here, but the Veteran did not appeal such denial.  Nevertheless, during the May 2012 personal hearing, the Veteran again addressed the issue of unemployability due to service-connected disabilities.   A claim of TDIU has again been raised and will be addressed in the remand portion below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain the Veteran's complete service treatment records (STRs); to obtain an addendum as to the etiology of the Veteran's low back disability; and to afford the Veteran an additional VA examination of the right knee.  

The Veteran's STRs of record are incomplete.  It appears that the RO made efforts to locate the Veteran's STRs in 2005 (see April 2005 internal email), but none were actually obtained.  In August 2005, the Veteran forwarded to the RO a CD which contained his service personnel records, and among those records were the Veteran's February 2003 reports of medical history and examination, but no other STRs.  On remand, the RO/AMC should make additional efforts to obtain the Veteran's complete STRs.     

In a December 2009 VA addendum, a VA examiner determined that the Veteran's low back disability is not likely related to, or aggravated by, his service-connected right knee disability.  However, during his May 2012 personal hearing, the Veteran raised an alternative theory of entitlement, that his current low back disability is directly related to certain incidents during service.  An additional addendum is needed to address this alternative theory of entitlement.    

The Veteran underwent a VA compensation examination of the right knee in July 2009, which was scheduled in connection with his service connection claim for right knee disability.  He has since suggested a worsening of right knee disability, such as buckling of the knee.  See May 2012 hearing transcript.  An additional examination must be scheduled to ascertain the current nature and severity of the Veteran's right knee disability.    

Accordingly, the case is REMANDED for the following action:

1.   Make efforts to obtain the Veteran's complete service treatment records.  All efforts to obtain the additional evidence must be documented in the paper and/or electronic claims files.  If the search for such records has negative results, documentation to that effect should be included in the claims files.

2.   Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.   A copy of this notification must be associated with the claims folder. 

3.  Forward the Veteran's claims file to the VA examiner who provided a December 2009 opinion as to the etiology of the Veteran's low back disability, or if s/he is unavailable, from another suitably qualified clinician. The purpose of the addendum is to ascertain whether the Veteran's low back disability is directly related to his active service. 

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

In the requested addendum, the examiner should:  

a).  Determine whether the Veteran's low back disability began during active service or is otherwise related to any incident of service, to include his reports of falling and landing on his back after he injured his right knee on an obstacle course during service, and falling down the stairs while painting a hallway because his right knee was swollen.  

b).  Reconcile this opinion with all evidence of record, to include the Veteran's competent report of having low back symptoms since service separation.  

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's right knee disability.  The claims folder should be made available to and reviewed by the examiner. 

The examiner is asked to:

a).  Identify all current right knee pathology, status-post meniscectomies. 

b).  Conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's right knee on repeated use or during flare-ups.  If this is not possible, the examiner should so state. 

c).  Provide an opinion concerning the degree of severity of any instability or subluxation of the right knee.  The Veteran testified that his right knee buckles.

d).  Indicate the nature and extent of any scarring resulting from his right knee meniscectomies.  Provide the measurements of the Veteran's scar(s), and indicate for each scar whether it is deep (associated with underlying soft tissue damage) or superficial, unstable, painful, or causes limitation of motion, and any other symptomatology associated with the scar(s).

e).  The examiner is asked to provide an opinion as to whether the Veteran's SERVICE-CONNECTED DISABILITIES (i.e., bipolar disorder, right knee disability status-post recurrent ACL injury and meniscectomies, left knee sprain) EITHER ALONE OR IN COMBINATION render him UNABLE TO SECURE OR FOLLOW A SUBSTANTIALLY GAINFUL OCCUPATION. 

THE EXAMINER MUST CONSIDER THE VETERAN'S EDUCATION, TRAINING, AND OCCUPATIONAL EXPERIENCE IN MAKING THIS DETERMINATION WITHOUT CONSIDERATION OF HIS NONSERVICE-CONNECTED DISABILITIES OR AGE. 

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.
If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

5.  Thereafter, adjudicate the derivative issue of entitlement to a TDIU and readjudicate the issues of entitlement to service connection for low back disability and increased rating for right knee disability.  If any benefit sought remains denied, provide the Veteran and his representative a SSOC and an appropriate period of time for response. 

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


